Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
29, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-14-00267-CV



  IN RE TURNER W. BRANCH AND THE BRANCH LAW FIRM L.L.P.,
                         Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              164th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-34395

                         MEMORANDUM OPINION

      On April 7, 2014, relators Turner W. Branch and the Branch Law Firm,
L.L.P. filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator asks this court
to compel the Honorable Alexandra Smoots-Hogan, presiding judge of the 164th
District Court of Harris County, to vacate her (1) February 18, 2014 order denying
their motion quash subpoena and motion for protective order; and (2) April 2, 2014
order denying their motion for reconsideration.

      Relators have not shown that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus. We also lift our
stay entered on April 8, 2014.


                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                         2